DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
 
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Don Schurr on April 25, 2022.
The application has been amended as follows: 
Claims 28 and 29 are amended.

28. (Currently Amended) A chemical vapor deposition process for forming a silicon oxide coating, comprising:
providing a moving glass substrate,
wherein the glass substrate is a glass ribbon in a float glass manufacturing process;
forming a gaseous mixture comprised of a silane compound, a first oxygen-containing molecule, a radical scavenger, a phosphorus-containing compound and a boron-containing compound;
directing the gaseous mixture toward and along the glass substrate; and
reacting the gaseous mixture over the glass substrate to form a silicon oxide coating on the glass substrate at a deposition rate of 150 nm*m/min or more,
wherein the ratio of boron-containing compound to phosphorus-containing compound in the gaseous mixture is 2:1 or more.

29. (Previously Presented) The chemical vapor deposition process defined in claim 28, 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art teachings generally include varying the boron and phosphorous ratios, but as pointed out by applicants, the teachings of Ye include a drop of the deposition rate by adding boron to a film with only phosphorous.  The teachings of Jeon (2002/0006044) include varying the phosphorous and boron amounts, but the application is for a semiconductor layer and the motivation for increased phosphorous would not carry over to the float glass process as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715